Dissenting Opinion by
Weight, P. J.:
This appellant was convicted of prison breach after a jury trial at which he was represented by counsel of his own choice. On August 29, 1967, he filed a post-conviction petition, the dismissal of which was affirmed by this court. See Commonwealth v. Myers, 212 Pa. Superior Ct. 726, 241 A. 2d 365. Appellant was represented by counsel in that proceeding, both in the court below and on appeal. It is my view that this second petition by appellant was properly dismissed under Section 4 of the Post Conviction Hearing Act (19 P.S. 1180-4) on the ground that the issues were finally litigated or waived. See Commonwealth v. Satchell, 430 Pa. 443, 243 A. 2d 381.
Montgomeex, J., joins in this dissent.